            Case 3:19-cv-00143-AC        Document 18       Filed 01/06/21      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


KAREN D.1,                                                     No. 3:19-cv-00143-AC

                       Plaintiff,                              ORDER

       v.

COMMISSIONER SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on October 19, 2020, in

which he recommends that this Court affirm the Commissioner’s decision. F&R, ECF 14. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 16. When any party objects to any portion of the Magistrate Judge’s Findings &




1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party or parties in this case.


1 - ORDER
         Case 3:19-cv-00143-AC        Document 18       Filed 01/06/21     Page 2 of 2




Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [14].

Accordingly, the decision of the Commissioner is affirmed, and this case is dismissed.

       IT IS SO ORDERED.



       DATED:       January 6, 2021



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
